          Case 5:17-cv-00072-BLF Document 759 Filed 04/19/21 Page 1 of 9




 1   D. Stuart Bartow (CA SBN 233107)
     dsbartow@duanemorris.com
 2   Nicole E. Grigg (CA SBN 307733)
     negrigg@duanemorris.com
 3
     DUANE MORRIS LLP
 4   2475 Hanover Street
     Palo Alto, CA 94304-1194
 5   Telephone: 650.847.4146
     Facsimile: 650.847.4151
 6
     Additional attorneys on signature page
 7

 8   Attorneys for Defendant
     CISCO SYSTEMS, INC.
 9

10                               UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA,
12                                      (SAN JOSE DIVISION)
13   FINJAN LLC, a Delaware Limited Liability           Case No. 5:17-cv-00072-BLF-SVK
14   Company,
                                                        CISCO SYSTEMS, INC.’S MOTION FOR
15                       Plaintiff,                     JUDGMENT OF INVALIDITY OF THE
                                                        ‘844, ‘780, AND ‘494 PATENTS BASED
16         ,.                                           ON COLLATERAL ESTOPPEL
17   CISCO SYSTEMS, INC., a California
18   Corporation,

19                       Defendant.

20

21

22

23

24

25

26

27

28

                          CISCO SYSTEMS, INC.’S MOTION FOR JUDGMENT OF INVALIDITY
                      OF THE ‘844, ‘780, AND ‘494 PATENTS BASED ON COLLATERAL ESTOPPEL
                                      Case No. 5:17-cv-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 759 Filed 04/19/21 Page 2 of 9



 1           Defendant Cisco Systems, Inc. (“Cisco”) seeks judgment that the ’844 and ’780 Patents are

 2   invalid based on the ESET Order and that the ’494 Patent is invalid based on the same “issue”

 3   resolved against Finjan in the ESET Order. For the ’494 Patent, Federal Circuit law is clear that

 4   the ESET Order applies with equal force to patents whose intrinsic record presents the same

 5   “issue” that led to the invalidity ruling. The ’494 Patent satisfies this test because it is a

 6   continuation of a patent found invalid in the ESET Order (the ’086 Patent), with the same

 7   “Downloadable” term, the same specification, and the same intrinsic record on which the ESET

 8   Order relied (in fact, the same intrinsic record on which the ESET Order relied to invalidate all

 9   five related patents). Based on the reasoning of the ESET Order and the collective treatment of

10   those five patents, the ’494 Patent unquestionably would have been found invalid in that case had

11   Finjan asserted it there. The Federal Circuit case law confirms that this is a distinction without a

12   difference; the patent holder is estopped with respect to all patents that present the same “issue.”

13   The law is equally clear that Cisco’s prior positions in this case do not protect Finjan from the

14   impact of the ESET Order on the ’494 Patent. Collateral estoppel renders the ’494 Patent invalid,

15   regardless of what has previously occurred in this case.

16   I.      BACKGROUND
17           On March 23, 2021, Judge Bencivengo issued a summary judgment order invalidating the

18   ’844 and ’780 Patents, along with U.S. Patent Nos. 8,079,086 (“’086 Patent”); 9,189,621 (“’621

19   Patent”); and 9,219,755 (“’755 Patent”) (collectively, “Invalidated Patents”), as indefinite based

20   on the term “Downloadable.” Finjan, Inc. v. ESET, LLC, Case No. 3:17-cv-0183-CAB-BGS, Dkt.

21   No. 864 (“ESET Order,” attached as Ex. A) at 8. Judge Bencivengo based her decision on her

22   construction of “Downloadable” as “a small executable or interpretable application program which

23   is downloaded from a source computer and run on a destination computer,” which is the express

24   definition set forth in U.S. Patent Nos. 6,167,520 (“’520 Patent”) and 6,480,962 (“’962 Patent”)

25   that the Invalidated Patents incorporate by reference. Id. at 4-5.

26           The ‘494 Patent is a direct continuation (with the identical specification) of the ’086

27   Patent, which the ESET Order invalidated. Dkt. No. 1-5 (’494 Patent) at 1:7-11. Every claim of

28   the ’494 Patent contains the now-indefinite term “Downloadable.” Just like each of the
                                                          1
                           CISCO SYSTEMS, INC.’S MOTION FOR JUDGMENT OF INVALIDITY
                        OF THE ‘844, ‘780, AND ‘494 PATENT BASED ON COLLATERAL ESTOPPEL
                                          Case No. 5:17-cv-00072-BLF-SVK
            Case 5:17-cv-00072-BLF Document 759 Filed 04/19/21 Page 3 of 9



 1   Invalidated Patents, the ’494 Patent incorporates by reference the subject matter of the ’520 and

 2   ’962 Patents that served the basis of the ESET Court’s indefiniteness decision. Id. at 1:43-55.

 3   II.    GOVERNING LAW FOR COLLATERAL ESTOPPEL
 4          “To foreclose relitigation of an issue under collateral estoppel, four conditions must be

 5   met: ‘(1) the issue at stake was identical in both proceedings; (2) the issue was actually litigated

 6   and decided in the prior proceedings; (3) there was a full and fair opportunity to litigate the issue;

 7   and (4) the issue was necessary to decide the merits.’” Arista Networks, Inc. v. Cisco Sys., Inc.,

 8   No. 16-CV-00923-BLF, 2017 WL 6102804, at *11 (N.D. Cal. 10/10/17) (quoting Oyeniran v.

 9   Holder, 672 F.3d 800, 806 (9th Cir. 2012)). Under Ninth Circuit law, a summary judgment order

10   satisfies the requirement of a “final judgment” for the purpose of collateral estoppel, regardless of

11   whether it is appealable yet. Abbott Diabetes Care Inc. v. Roche Diagnostics Corp., C04-

12   02123MJJ, 2007 WL 1239220, at *12 (N.D. Cal. 4/27/07) (“Under Ninth Circuit law, to be ‘final’

13   for collateral estoppel purposes, a decision need not possess ‘finality’ in the sense of 28 U.S.C.

14   § 1291. Instead, a final judgment for purposes of collateral estoppel is any prior adjudication of an

15   issue in another action that is determined to be ‘sufficiently firm’ to be accorded preclusive

16   effect.” (internal citations omitted)). Even “the pendency of an appeal in the Federal Circuit ‘does

17   not suspend the operation of an otherwise final judgment as res judicata or collateral estoppel.’”

18   Gonzalez v. Tagged, Inc., 16-cv-00574-YGR, 2016 WL 3257734, at *2 (N.D. Cal. 6/14/16)

19   (quoting Convergence Corp. v. Videomedia, 539 F. Supp. 760, 762 (N.D. Cal. 1981)).

20   III.   THE ‘844 AND ’780 PATENTS ARE INVALID
21          The ESET Order satisfies the four elements for collateral estoppel for the ’844 and ’780

22   Patents and already qualifies as a “final judgment” for purposes of collateral estoppel. Id. This

23   Court therefore should enter judgment of invalidity.

24   IV.    THE ’494 PATENT IS ALSO INVALID
25          The ESET Order also satisfies the four collateral estoppel elements for “Downloadable” in

26   the ’494 Patent. The first element (“identical issue”) is met for the reasons discussed below. The

27   ESET Order on its face confirms the last three elements: the issue (whether the claim term

28   “Downloadable” is indefinite on this intrinsic record) was litigated and decided in the ESET
                                                         2
                           CISCO SYSTEMS, INC.’S MOTION FOR JUDGMENT OF INVALIDITY
                        OF THE ‘844, ‘780, AND ‘494 PATENT BASED ON COLLATERAL ESTOPPEL
                                         Case No. 5:17-cv-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 759 Filed 04/19/21 Page 4 of 9



 1   Order; Finjan had a “full and fair opportunity” to litigate it; and the issue was necessary to decide

 2   the merits of invalidity. Finjan’s arguments about why it disagrees with the ESET Order are

 3   irrelevant; the “full and fair opportunity” prong is a limited inquiry. Stevenson v. Sears, Roebuck

 4   & Co., 713 F.2d 705, 709 (Fed. Cir. 1983) (“it is clear from the case law that has developed since

 5   Blonder-Tongue that an inappropriate inquiry is whether the prior finding of invalidity was

 6   correct; instead, the court is only to decide whether the patentee had a full and fair opportunity to

 7   litigate the validity of his patent in the prior unsuccessful suit”).

 8           A. The ’494 Patent Is Invalid Based on the “Identical Issue” as the ESET Order
 9           Although the ‘494 Patent is not referenced in the ESET Order (because it was not asserted

10   against ESET), the same indefinite term (“Downloadable”) appears in every claim of the ’494

11   Patent, and the ’494 Patent has the same intrinsic record on which the ESET Order relied. In other

12   words, every basis for the ESET Order exists and applies with equal force to the ’494 Patent. To

13   bring this issue into clear focus, if Finjan had asserted the ’494 Patent in the ESET case, the ESET

14   Order already would have held the ’494 Patent invalid.

15           The Blonder-Tongue principle therefore applies equally to the ’494 Patent. Ohio Willow

16   Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir. 2013) (“Our precedent does not limit

17   collateral estoppel to patent claims that are identical. Rather, it is the identity of the issues that

18   were litigated that determines whether collateral estoppel should apply.”). In cases applying the

19   “same issue” principle from Ohio Willow, the Federal Circuit has used collateral estoppel to

20   invalidate a related patent (i.e., a different patent than the patent on which collateral estoppel

21   arises) as a matter of law, where the “issue” was the same -- and the Federal Circuit did so even

22   where the issue was raised for the first time on appeal:

23           It is undisputed that the claims at issue in the two appeals use the term “aseptic” (or its

24           related variation “aseptically disinfecting”) in a similar fashion. Compare ’468 patent, col.

25           26 l. 20 . . . with ’013 patent, col. 16 ll. 36-62 . . . . More critically, the two patents also

26           provide identical lexicography for the term ‘aseptic’ in their specifications… Neither party

27           has pointed to any material difference between the two patents or their prosecution

28           histories that would give rise to claim construction issues in this appeal different from
                                                           3
                           CISCO SYSTEMS, INC.’S MOTION FOR JUDGMENT OF INVALIDITY
                        OF THE ‘844, ‘780, AND ‘494 PATENT BASED ON COLLATERAL ESTOPPEL
                                          Case No. 5:17-cv-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 759 Filed 04/19/21 Page 5 of 9



 1           those raised in the prior appeal. Accordingly, Steuben Foods has had a full and fair

 2           opportunity to litigate the issue of claim construction during the prior appeal.

 3   Nestlé USA, Inc. v. Steuben Foods, Inc., 884 F.3d 1350, 1351-52 (Fed. Cir. 2018). See also Papst

 4   Licensing GMBH & Co. v. Samsung Elecs. Am., Inc., 924 F.3d 1243, 1252-53 (Fed. Cir. 2019)

 5   (“The ’144 Patent Aytac Decision resolved against Papst the claim construction and Aytac-

 6   teaching issues now before us [on the ’437 Patent], and those resolutions were essential to the

 7   Board's decision.. . . . Issue preclusion therefore applies . . . .”)

 8           Any difference in surrounding claim language is irrelevant; it is the identity of the “issue”

 9   (i.e., whether the term “Downloadable” is indefinite based on the ESET Court’s claim

10   construction) that is controlling. Arunachalam v. Presidio Bank, 801 F. App’x 750, 752-53 (Fed.

11   Cir. 2020) (“As to the first condition for applying collateral estoppel (identical issue), we find that

12   the remaining claims in the ’500, ’492, and ’158 patents all rely on at least one of the claim terms

13   found indefinite, not enabled, or failing written description by JPMorgan and that these remaining

14   claims do not significantly alter the analysis of those terms.”).

15           B. The Details of the Earlier Proceedings In This Case Are Irrelevant
16           Finjan seeks to avoid the application of collateral estoppel to the ’494 Patent based on

17   Cisco’s stipulation to a different construction of the term “Downloadable” in this case, but that

18   stipulation is no more relevant to the invalidity of the ’494 Patent than it is to the ’844 and ’780

19   Patents. In applying collateral estoppel in this context, a court simply determines whether the 4-

20   factor test is met, and does not revisit whether it agrees with the other court’s ultimate decision on

21   invalidity or the sub-issues that led to the invalidity finding. Crossroads Sys. (Tex.), Inc. v. Dot

22   Hill Sys. Corp., 2006 WL 1544621, at *5 (W.D. Tex. 5/31/06) (“the overwhelming weight of

23   authority suggests that the ‘issue’ that is to be given issue-preclusive effect to a judgment in the

24   patent context is the ultimate determination on patent validity itself, not the sub-issues or the

25   individual pieces of evidence and arguments that may have been necessary to support the validity

26   determination”). Under Ohio Willow, the “issue” for all three patents is the same, i.e., the

27   invalidity of the patents arising from the indefiniteness of the term “Downloadable” based on the

28   same intrinsic record. Just like the ’844 and ’780 Patents, the earlier stipulation in this case on the
                                                            4
                            CISCO SYSTEMS, INC.’S MOTION FOR JUDGMENT OF INVALIDITY
                         OF THE ‘844, ‘780, AND ‘494 PATENT BASED ON COLLATERAL ESTOPPEL
                                           Case No. 5:17-cv-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 759 Filed 04/19/21 Page 6 of 9



 1   ’494 Patent is legally irrelevant. Indeed, the doctrine would apply even if Cisco had previously

 2   lost the issue of validity at trial. Mendenhall v. Barber-Greene Co., 26 F.3d 1573, 1579-80 Fed.

 3   Cir. 1994).

 4           Cisco’s stipulation on the underlying issue of the construction of “Downloadable” cannot

 5   change the outcome that the ’494 Patent is now invalid. Regardless of what happened earlier in

 6   this case, the doctrine of collateral estoppel does not allow the ’494 Patent to be invalid when

 7   asserted against the rest of the world, but still valid against Cisco. Indeed, in Mendenhall, the

 8   Federal Circuit reversed a district court’s refusal to apply collateral estoppel where the defendant

 9   seeking to apply the invalidity ruling from another case (i.e., the party situated like Cisco here)

10   had itself already tried and lost the issue of invalidity, and then after that trial a different court

11   found the patent to be invalid:

12           [O]ur precedent holds that the defense of collateral estoppel based on a final judgment of

13           patent invalidity in another suit can “be timely made at any stage of the affected

14           proceedings.” . . . [A]ppellants’ defense of collateral estoppel is not untimely.

15   Id. at 1579-80. A district court has rejected the materially identical argument that Finjan makes:

16           Quest also contends that collateral estoppel should not apply because A.Hak has stipulated

17           to definitions of certain claim terms that are different than the constructions applied by

18           Judge Robinson. That, however, is an issue of claim construction that does not alter the

19           preclusive effect of Judge Robinson's express findings that specific patent claims at issue

20           in this action are invalid. The Court finds that collateral estoppel applies . . . .

21   Quest Integrity USA, LLC v. A.Hak Indus. Servs. US, LLC, No. C14-1971-RAJ, 2017 U.S. Dist.

22   LEXIS 119821, at *10-11 (W.D. Wash. 7/31/17), vacated on other grounds by agreement of the

23   parties, 2:14-cv-01971 RAJ, 2019 U.S. Dist. LEXIS 79571, at *1 (W.D. Wash. 5/10/19). The

24   Federal Circuit has likewise repeatedly held that a defense of collateral estoppel based on a final

25   judgment of patent invalidity in another suit can “be timely made at any stage of the affected

26   proceedings.” Dana Corp. v. NOK, Inc., 882 F.2d 505, 507 (Fed. Cir. 1989). See also Thompson-

27   Hayward Chem. Co. v. Rohm & Hass Co., 745 F.2d 27, 32-33 (Fed. Cir. 1984) (applying estoppel

28   to invalidity judgment on appeal even though infringer did not challenge validity at trial).
                                                           5
                           CISCO SYSTEMS, INC.’S MOTION FOR JUDGMENT OF INVALIDITY
                        OF THE ‘844, ‘780, AND ‘494 PATENT BASED ON COLLATERAL ESTOPPEL
                                          Case No. 5:17-cv-00072-BLF-SVK
         Case 5:17-cv-00072-BLF Document 759 Filed 04/19/21 Page 7 of 9



 1   Dated: April 19, 2021                          Respectfully Submitted,

 2                                                  DUANE MORRIS LLP
 3
                                                    By:    /s/ Nicole E. Grigg
 4                                                  D. Stuart Bartow (CA SBN 233107)
                                                    dsbartow@duanemorris.com
 5                                                  Nicole E. Grigg (CA SBN 307733)
                                                    negrigg@duanemorris.com
 6                                                  2475 Hanover Street
                                                    Palo Alto, CA 94304-1194
 7
                                                    Telephone: 650.847.4146
 8                                                  Facsimile: 650.847.4151

 9                                                  L. Norwood Jameson (admitted pro hac vice)
                                                    Email: wjameson@duanemorris.com
10                                                  Matthew C. Gaudet (admitted pro hac vice)
11                                                  Email: mcgaudet@duanemorris.com
                                                    Robin L. McGrath (admitted pro hac vice)
12                                                  Email: rlmcgrath@duanemorris.com
                                                    David C. Dotson (admitted pro hac vice)
13                                                  Email: dcdotson@duanemorris.com
                                                    John R. Gibson (admitted pro hac vice)
14                                                  Email: jrgibson@duanemorris.com
15                                                  Jennifer H. Forte (admitted pro hac vice)
                                                    Email: jhforte@duanemorris.com
16                                                  Alice E. Snedeker (admitted pro hac vice)
                                                    Email: aesnedeker@duanemorris.com
17                                                  1075 Peachtree Street, Ste. 2000
                                                    Atlanta, GA 30309
18                                                  Telephone: 404.253.6900
19                                                  Facsimile: 404.253.6901

20                                                  Joseph A. Powers (admitted pro hac vice)
                                                    Email: japowers@duanemorris.com
21                                                  Jarrad M. Gunther (admitted pro hac vice)
                                                    Email: jmgunther@duanemorris.com
22
                                                    30 South 17th Street
23                                                  Philadelphia, PA 19103
                                                    Telephone: 215.979.1000
24                                                  Facsimile: 215.979.1020

25                                                  Attorneys for Defendant
                                                    CISCO SYSTEMS, INC.
26

27

28
                                                    6
                       CISCO SYSTEMS, INC.’S MOTION FOR JUDGMENT OF INVALIDITY
                    OF THE ‘844, ‘780, AND ‘494 PATENT BASED ON COLLATERAL ESTOPPEL
                                    Case No. 5:17-cv-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 759 Filed 04/19/21 Page 8 of 9



 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on April 19, 2021 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system.

 5
                                                          /s/ Nicole E. Grigg
 6
                                                             Nicole E. Grigg
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
                         CISCO SYSTEMS, INC.’S MOTION FOR JUDGMENT OF INVALIDITY
                      OF THE ‘844, ‘780, AND ‘494 PATENT BASED ON COLLATERAL ESTOPPEL
                                       Case No. 5:17-cv-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 759 Filed 04/19/21 Page 9 of 9



 1                                         [PROPOSED] ORDER
 2          Upon consideration of all pleadings, papers, and arguments submitted in support of and

 3   opposition to Defendant Cisco Systems, Inc.’s Motion for Judgment of Invalidity of the ’844,

 4   ’780, and ’494 Patents Based on Collateral Estoppel (“Cisco’s Motion”), and good cause

 5   appearing therefor, the Court hereby GRANTS Cisco’s Motion and enters judgment that the ’844,

 6   ’780, and ’494 Patents are invalid for the reasons set forth in Cisco’s Motion.

 7

 8   Dated: ______________                                  _________________________________
                                                            Hon. Beth Labson Freeman
 9                                                          United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
                          CISCO SYSTEMS, INC.’S MOTION FOR JUDGMENT OF INVALIDITY
                       OF THE ‘844, ‘780, AND ‘494 PATENT BASED ON COLLATERAL ESTOPPEL
                                        Case No. 5:17-cv-00072-BLF-SVK
